Exhibit 10.12

GUARANTY


This Guaranty (“Agreement”) is made and executed this 25tln day of January, 2011
by Ads In Motion, Inc., a corporation, duly incorporated and validly existing
pursuant to the laws of Delaware (“Guarantor”), having its principal place of
business at 4406 Tennyson Road, Wilmington, Delaware 19802, in favor of FAUNUS
GROUP INTERNATIONAL, INC., a Delaware corporation (“FG/’X having its principal
place of business at 80 Broad Street, 22nd Floor, New York, New York 10004.


BACKGROUND


A.            FGI intends to establish financing arrangements with, extend
credit to and/or purchase receivables from Magla International, LLC (“Client”)
pursuant to the terms and conditions of the certain Receivables Finance
Agreement dated as of the date hereof between Client and FGI (as may hereafter
be amended, supplemented, restated or replaced from time to time, the “Magla
Agreement”).


B.            In order to induce FGI to enter into the financing arrangements
with and make loans and extend credit to the Client, Guarantor undertakes and
agrees as set forth below.


1.            Obligations Guaranteed. To induce FGI to enter into the Magla
Agreement and consider extending or continuing to extend credit or purchase
receivables from time to time to Client thereunder, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor, intending to be legally bound hereby, absolutely and
unconditionally guarantees and becomes surety for the payment and performance
when due (at maturity, upon acceleration, or otherwise) of all of the debts and
obligations of Client of every kind or nature, whether joint or several, due or
to become due, absolute or contingent, now existing or hereafter arising, and
whether principal, interest, fees, costs, expenses or otherwise, and arising
under the Magla Agreement or otherwise (including without limitation any
interest and/or expenses accruing following the commencement of any insolvency,
receivership, reorganization or bankruptcy case or proceeding relating to
Client, whether or not a claim for post-petition interest and/or expenses is
allowed in such case or proceeding) (collectively, the “Obligations’’’).
Guarantor shall also pay or reimburse FGI on demand for all costs and expenses,
including without limitation attorneys’ fees, incurred by FGI at any time to
enforce, protect, preserve, or defend FGFs rights hereunder and with respect to
any property securing this Agreement. All payments hereunder shall be made in
lawful money of the United States, in immediately available funds. Unless
otherwise defined herein, all capitalized terms shall have the respective
meanings given to such terms in the Magla Agreement.


2.              Representations and Warranties. Guarantor represents and
warrants that:


                (a)           Guarantor’s execution and performance of this
Agreement shall not (i) violate or result in a default or breach (immediately or
with the passage of time) under any contract, agreement or instrument to which
Guarantor is a party, or by which Guarantor or any asset of Guarantor is bound,
(ii) violate or result in a default or breach under any order, decree, award,
injunction, judgment, law, regulation or rule, (iii) cause or result in the
imposition or creation of any lien or other encumbrance upon any property or
asset of Guarantor, or (iv) violate or result in a breach of the certificate of
incorporation or bylaws of Guarantor. 
 
 
 

--------------------------------------------------------------------------------

 


                 (b)          Guarantor has the full power and authority to
enter into and perform under this Agreement, which has been authorized by all
necessary corporate action on behalf of Guarantor.


                 (c)           No consent, license or approval of, or filing or
registration with, any governmental authority is necessary for the execution and
performance hereof by Guarantor.


                 (d)          This Agreement constitutes the valid and binding
obligation of Guarantor enforceable in accordance with its terms.


                 (e)           This Agreement promotes and furthers the business
and interests of Guarantor and the creation of the obligations hereunder will
result in direct financial benefit to Guarantor.


3.              Guarantor Acknowledgements.


                 (a)           Guarantor hereby waives notice of (i) acceptance
of this Agreement, (ii) the existence or incurring from time to time of any
Obligations guaranteed hereunder, (iii) nonpayment, the existence of any
Termination Event, the making of demand, or the taking of any action by FGI,
under the Magla Agreement, and (iv) default and demand hereunder.


                 (b)           Guarantor acknowledges that Guarantor (i) has
examined or had the opportunity to examine the Magla Agreement and related
agreements and (ii) waives any defense which may exist resulting from
Guarantor’s failure to receive or examine at any time the Magla Agreement or any
amendments, supplements, restatements or replacements therefor.


                 (c)           Guarantor acknowledges that it shall not do
anything to impede or interfere in any manner with the normal collection and
payment of the Approved Debts assigned and sold to FGI.


                (d)           Guarantor acknowledges that in entering into this
Agreement Guarantor is not relying upon any statement, representation, warranty
or opinion of any kind from FGI as to the present or future financial condition,
performance, assets, liabilities or prospects of Client or as to any other
matter.


4.             FGI Actions. Guarantor hereby consents and agrees that FGI may at
any time or from time to time in FGI’s discretion (a) extend or change the time
of payment and/or change the manner, place or terms of payment of any or all
Obligations, (b) amend, supplement, restate or replace the Magla Agreement or
any related agreements, (c) renew or extend any financing now or hereafter
reflected by the Magla Agreement or the maturity thereof or increase (without
limit of any kind and whether related or unrelated) or decrease loans and
extensions of credit to Client, (d) modify the terms and conditions under which
loans, extensions of credit or purchases of receivables may be made to Client,
(e) settle, compromise or grant releases for liabilities of Client, and/or any
other Person or Persons liable with Guarantor for, any Obligations, (f)
exchange, compromise, release or surrender, or subordinate or release any lien
on, any property (including any collections therefrom or proceeds thereof) of
Client or any other Person or Persons now or hereafter securing any of the
Obligations, and (g) apply any and all payments and proceeds of any property of
any Person securing any or all of the Obligations received by FGI at any time
against the Obligations in any order as FGI may determine; all of the foregoing
in such manner and upon such terms as FGI may see fit, and without notice to or
further consent from Guarantor, who hereby agrees to be and shall remain bound
upon this Agreement notwithstanding any such action on FGI’s part.

 
2

--------------------------------------------------------------------------------

 



5.             Scope of Guaranty. The Agreement is an agreement of suretyship
and a guaranty of payment and not of collection. The liability of Guarantor
hereunder is absolute, primary, unlimited and unconditional and shall not be
reduced, impaired or affected in any way by reason of (a) any failure to obtain,
retain or preserve, or the lack of prior enforcement of, any rights against any
Person or Persons liable for the Obligations (including Client and Guarantor) or
in any property, (b) the invalidity, unenforceability or voidability of any
Obligations or any liens or rights in any property pledged by any Person or
Persons, (c) any delay in making demand upon Client or any delay in enforcing,
or any failure to enforce, any rights against Client or any other Person or
Persons liable for any or all of the Obligations or in any property pledged by
any Person or Persons, even if such rights are thereby lost, (d) any failure,
neglect or omission on FGI’s part to obtain, perfect or continue any lien upon,
protect, exercise rights against, or realize on, any property of Client,
Guarantor or any other party securing the Obligations, (e) the existence or
nonexistence of any defenses which may be available to the Client with respect
to the Obligations, (f) the granting of any waiver or forbearance at any time
and for any period with respect to any performance by Client or any Termination
Event(s) under the Magla Agreement, (g) the commencement of any bankruptcy,
reorganization, liquidation, dissolution or receivership proceeding or case
filed by or against Client or any Guarantor or (h) any other fact, event,
condition or omission which may give rise to a suretyship defense. Guarantor
promises and undertakes to make all payments hereunder free and clear of any
deduction, offset, defense, claim or counterclaim of any kind.


6.             Reinstatement. If any or all payments or proceeds of property
securing any or all of the Obligations made from time to time to FGI with
respect to any obligation hereby guaranteed are at any time recovered from, or
repaid by, FGI in whole or in part in any bankruptcy, reorganization,
receivership, insolvency or similar case or proceeding instituted by or against
Client, this Agreement shall continue to be fully applicable to (or, as the case
may be, reinstated to be applicable to) such obligation to the same extent as if
the recovered or repaid payment(s) or proceeds had never been originally paid to
FGI.


7.             Cumulative Remedies. All rights and remedies hereunder and under
the Magla Agreement, and related agreements, are cumulative and not alternative,
and FGI may proceed in any order from time to time against Client, Guarantor
and/or any other Person or Persons liable for any or all of the Obligations and
their respective assets. FGI shall not have any obligation to proceed at any
time or in any manner against, or exhaust any or all of FGI’s rights against,
Client or any other Person or Persons liable for any or all of the Obligations
prior to proceeding against Guarantor hereunder.

 
3

--------------------------------------------------------------------------------

 


8.             Security Interest. As additional security for the Obligations,
Guarantor hereby grants to FGI a security interest in all of Guarantor’s right,
title and interest in and to the following assets, wherever located and whether
now or hereafter owned or acquired: (a) all Accounts, (b) Chattel Paper, (c)
Commercial Tort Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g)
General Intangibles, (h) Goods (including but not limited to all files,
correspondence, computer programs, tapes, disks and related data processing
software which contain information identifying or pertaining to any of the
Collateral or any Account Debtor or showing the amounts thereof or payments
thereon or otherwise necessary or helpful in the realization thereon or the
collection thereof, (i) Inventory, (j) Investments, (k) Investment Property, (1)
Letters of Credit and Letter of Credit rights, (m) all Supporting Obligations
and (n) all cash and non-cash proceed of the foregoing (including insurance
proceeds). Upon the occurrence of a Termination Event under Magla Agreement or
any breach or default by Guarantor under this Agreement (each an “Event of
Default”), FGI shall have all the rights of a secured party under applicable
law, and more specifically under the Uniform Commercial Code (in effect in the
State of New York) and shall have all the rights and remedies set forth in the
Magla Agreement. In addition and without limitation, FGI may, without notice to
or demand upon the Guarantor and take possession of the Collateral, and for that
purpose FGI may enter upon any premises on which the Collateral may be situated
and remove the same therefrom; require Guarantor to assemble all or any part of
the Collateral at such location or locations within the jurisdiction(s) of
Guarantor’s principal office(s) or at such other locations as FGI may reasonably
designate. Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the FGI shall
give to Guarantor at least five (5) Business Days prior written notice of the
time and place of any public sale of Collateral or of the time after, which any
private sale or any other intended disposition is to be made. The Guarantor
hereby acknowledges that five (5) Business Days prior written notice of such
sale or sales shall be reasonable notice. In addition, Guarantor waives any and
all rights that it may have to a judicial hearing in advance of the enforcement
of any of FGI’s rights hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights with respect thereto. In addition, FGI shall have and may
exercise any or all other rights and remedies it may have available at law, in
equity, or otherwise. All of FGI’s rights and remedies, whether evidenced by
this Agreement, the Magla Agreement or any other writing, shall be cumulative
and may be exercised singularly or concurrently. Election by FGI to pursue any
remedy shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Guarantor under this
Agreement, after Guarantor’s failure to perform, shall not affect FGI’s right to
declare a default and to exercise its remedies.


9.             Subrogation. Any and all rights of any nature of Guarantor to
subrogation, reimbursement or indemnity and any right of Guarantor to recourse
to any assets or property of, or payment from, Client or any other Person or
Persons liable for any or all of the Obligations as a result of any payments
made or to be made hereunder for any reason shall be unconditionally
subordinated to all of FGI’s rights under the Magla Agreement and Guarantor
shall not at any time exercise any of such rights unless and until all of the
Obligations have been unconditionally paid in full. Any payments received by
Guarantor in violation of this Section 9 shall be held in trust for and
immediately remitted to FGI.

 
4

--------------------------------------------------------------------------------

 



10.            FGI Records. FGI’s books and records of any and all of the
Obligations, absent manifest error, shall be prima facie evidence against
Guarantor of the indebtedness owing or to become owing to FGI hereunder.


11.           Continuing Surety. This Agreement shall constitute a continuing
surety obligation with respect to all Obligations from time to time incurred or
arising and shall continue in effect until all Obligations are indefeasibly paid
and satisfied and the liability of Guarantor under this Agreement may not be
revoked or terminated.


12.           Setoff. Guarantor agrees that FGI shall have a right of setoff
against any and all property of Guarantor now or at any time in FGI’s
possession, including without limitation deposit accounts, and the proceeds
thereof, as security for the obligations of Guarantor hereunder.


13.           Acceleration. If a Termination Event occurs and is continuing
under the Magla Agreement, then all of Guarantor’s liabilities of every kind or
nature to FGI hereunder shall, at FGI’s option, become immediately due and
payable and FGI may at any time and from time to time, at FGI’s option
(regardless of whether the liability of Client or any other Person or Persons
liable for any or all of the Obligations has matured or may then be enforced),
take any and/or all actions and enforce all rights and remedies available
hereunder or under applicable law to collect Guarantor’s liabilities hereunder.


14.           Enforcement Timing. Failure or delay in exercising any right or
remedy against Guarantor hereunder shall not be deemed a waiver thereof or
preclude the exercise of any other right or remedy hereunder. No waiver of any
breach of any provision of this Agreement shall be construed as a waiver of any
subsequent breach or of any other provision.


15.           Successors and Assigns. This Agreement shall (a) be legally
binding upon Guarantor, and Guarantor’s successors and assigns, provided that
Guarantor’s obligations hereunder may not be delegated or assigned without FGI’s
prior written consent and (b) benefit any and all of FGI’s successors and
assigns. FGI may assign its rights under this Agreement without notice to or
consent from Guarantor.


16.           Entire Agreement. This Agreement and the Magla Agreement embody
the whole agreement and understanding of the parties hereto relative to the
subject matter hereof. No modification or waiver of any provision hereof shall
be enforceable unless approved by FGI in writing.


17.           Governing Law, Submission to Jurisdiction and Jury Trial. THIS
AGREEMENT, AND ALL MATTERS ARISING HEREUNDER OR RELATING HERETO, SHALL IN ALL
RESPECTS BE INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK. GUARANTOR IRREVOCABLY KNOWINGLY AND VOLUNTARILY (I) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSES OF ANY LITIGATION OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS
HEREOF AND (II) WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION,
CLAIMS OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF OR OTHERWISE IN
CONNECTION WITH GUARANTOR’S DEALINGS WITH FGI.

 
5

--------------------------------------------------------------------------------

 


18.           Notices.


                (a)            In any action or proceeding brought by FGI to
enforce the terms hereof, Guarantor waives personal service of the summons,
complaint, and any motion or other process, and agrees that notice thereof may
be served (i) in person, (ii) by registered or certified mail, return receipt
requested, or (iii) by nationally recognized overnight courier (in the case of
(i) above, on the date of delivery; in the case of (ii) above, three (3) days
after deposit in the U.S. Mail; and in the case of (iii) above, one (1) day
after delivery to the courier). Service may be made at the address of Guarantor
set forth in the Preamble hereto or such other address at which Guarantor is
then located.


                (b)           Any and all notices which may be given to
Guarantor by FGI hereunder shall be sent to Guarantor at the address of
Guarantor set forth in the Preamble hereto (or such other address at which
Guarantor is then located) and shall be deemed given to and received by
Guarantor if sent by facsimile transmission or if sent in the manner provided
for service of process in Section 18(a) above. Notices sent by facsimile shall
be deemed received on the date sent. Notices otherwise sent shall be deemed
received on the applicable date(s) provided for receipt of service of process
under Section 18(a) above.


19.           Maximum Liability. To the extent that applicable law otherwise
would render the obligations of Guarantor hereunder invalid or unenforceable,
Guarantor shall nevertheless remain liable hereunder; provided however that
Guarantor’s obligations shall be limited to the maximum amount which does not
result in such invalidity or unenforceability. Notwithstanding the foregoing,
Guarantor’s obligations hereunder shall be presumptively valid and enforceable
to their fullest extent in accordance with the terms of this Agreement, as if
this Section 19 were not a part of this Agreement.


20.           Severabilitv. The invalidity or unenforceability of any provision
hereof shall not affect the remaining provisions which shall remain in full
force and effect.


[SIGNATURES APPEAR ON FOLLOWING PAGE]

 
6

--------------------------------------------------------------------------------

 


THIS GUARANTY is dated the date and year first above written.
 

  Ads In Motion, Inc.   [img12_01.jpg]    



[Signature page to Guaranty]


S-l

 